Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 21, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148111                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 148111
                                                                    COA: 311147
                                                                    Livingston CC: 12-020453-AR
  BRANDON JOHN MITCHELL,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 2, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration, as on leave granted, of the issue whether the Livingston Circuit Court
  erred in concluding that the district court’s exclusion of the defense expert testimony was
  not harmless beyond a reasonable doubt with respect to the defendant’s conviction for
  operating a motor vehicle while visibly impaired, MCL 257.625(3). In all other respects,
  leave to appeal is DENIED, because we are not persuaded that the remaining question
  presented should be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 21, 2014
           s0514
                                                                               Clerk